Citation Nr: 1424964	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. W.Y. and K.B.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 1988 and from June 1989 to July 2002.  He died in May 2006.  The Appellant is the Veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Appellant testified at an April 2010 Travel Board hearing and the hearing transcript has been associated with the claims file.  Because the Veterans Law Judge who presided over the April 2010 hearing has retired from the Board, the Appellant was offered the opportunity to testify at another hearing.  The Board remanded the case for a videoconference hearing in February 2011.  A videoconference was scheduled for December 2011, during which, the Appellant provided testimony before the undersigned Veterans Law Judge.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A copy of that hearing transcript has been associated with the claims file.  

In August 2012, the Board denied the appeal for service connection for the cause of the Veteran's death.  The Appellant appealed the August 2012 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC). In August 2013, the Court granted a Joint Motion for Remand, and the Board's decision was remanded for action consistent with the terms of the Joint Motion.  The case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The certificate of death and coroner's report identify the immediate cause of death as acute necrotizing pancreatitis due to or as a consequence of hepatopancreatic duct obstruction due to or as a consequence of impacted chloedocholithiasis. 

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), gastroesophageal reflux disease (GERD), lumbar myofascial strain, left knee retropatellar pain syndrome (RPPS), tinnitus, left ear hearing loss, and tachycardia.  

3.  The Veteran had a diagnosis of alcoholism secondary to service-connected PTSD.  

4.  The evidence is in equipoise as to whether alcoholism and alcoholic liver disease, secondary to PTSD, contributed to the Veteran's cause of death.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Cause of Death Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Calculi of the gall bladder and cirrhosis of the liver are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2013).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Principal Cause of Death 

The Veteran's certificate of death shows that he died in May 2006.  His certificate of death lists the immediate cause of death as acute necrotizing pancreatitis ("gallstone pancreatitis") due to or as a consequence of hepatopancreatic duct obstruction due to or as a consequence of impacted chloedocholithiasis.  The interval between the onset of acute necrotizing pancreatitis and death was noted to be days, the interval between the onset of hepatopancreatic duct obstruction and death was noted to be weeks, and interval between the onset of impacted chloedocholithiasis and death was noted to be months.  No other significant conditions were listed as contributing to death.  

A May 2006 coroner's report also reflects a final diagnosis of acute necrotizing pancreatitis (gallstone pancreatitis), necrotizing pancreatitis of the pancreatic head, and impacted choledocholithiasis.  The coroner's opinion was that the cause of the Veteran's death was acute necrotizing pancreatitis due to obstruction of the hepatopancreatic duct by choledocholithiasis, noting that choledocholithiasis refers to "stones" within the biliary tree.  The report indicated that the Veteran had a toothache and abdominal pain for two days prior to his death, and that he had been taking morphine for pain.  He had been unable to urinate or have a bowel movement during the day prior to his death.  He was found dead in his bed by his wife in the early morning hours.  Based on findings from the Veteran's certificate of death and a May 2006 coroner's report, the Board finds that the Veteran's cause of death is shown to be due to acute necrotizing pancreatitis or gallstone pancreatitis.  

At the time of his death, the Veteran was service-connected for PTSD, GERD, lumbar myofascial strain, left knee RPPS, tinnitus, left ear hearing loss, and tachycardia.  Service treatment records show reflect treatment for gastrointestinal complaints and a history of splenectomy in 1990, but do not reflect complaints, diagnoses, or treatment related to pancreatitis or gallstones.  

Post-service private treatment records show that the Veteran was treated for chronic abdominal pain from 2002 until his death in 2006.  A September 2002 CT scan showed that the Veteran's pancreas, adrenal glands, and kidneys were normal.  An October 2005 CT scan completed also showed no evidence of acute pathology or obstruction.  A December 2005 CT scan showed that the visible portions of the liver, pancreas, and adrenals were normal.  The gallbladder was partially distended with no apparent abnormality.  The Board finds that the evidence of record does not show that calculi of the gall bladder or cirrhosis of the liver manifested to a compensable degree within one year of separation from service to warrant the presumption for service connection under 38 C.F.R. §§ 3.307 and 3.309.

Based on a review of service treatment records, the Board finds that the Veteran did not experience chronic symptoms of pancreatitis in service.  The evidence of record shows that the Veteran was diagnosed with pancreatitis at the time of his death in May 2006, and the onset of contributory impacted choledocholithiasis was shown to be months prior, approximately 3 years after the Veteran's separation from service.  An April 2011 VHA opinion shows that there is no data suggesting a relationship between splenectomy and pancreatitis.  Additionally, the Board finds it probative that no pathology or obstruction was shown on an October 2005 CT and the pancreas and gallbladder were normal and without apparent abnormality on a December 2005 CT scan.  The evidence of record shows that pancreatitis had its onset in 2006 and does not establish a nexus between the Veteran's pancreatitis and service.  The Board finds, therefore, that the Veteran's cause of death, diagnosed as acute necrotizing pancreatitis, is not shown to have been directly incurred in service.  

Contributory Cause of Death

The appellant contends that the Veteran's cause of death is due to alcoholism due to PTSD.  The Veteran was service-connected for PTSD at the time of his death.    Therefore, the appellant may establish service connection for the Veteran's cause of death in this case by showing that PTSD contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§§ 3.303(d), 3.312(c) (2013).  

VA treatment records dated in 2005 show that the Veteran had a history of alcohol abuse.  He was taking Antabuse in October 2005, and was noted to be drinking alcohol and taking Antabuse at the same time.  The appellant has submitted lay evidence from herself and from other witnesses testifying to the Veteran's PTSD symptoms and alcohol abuse prior to his death.  The Board finds that the record establishes that the Veteran had diagnosed alcohol abuse prior to his death.  The Board additionally finds that the Veteran's VA psychiatrist, Dr. W.Y., has provided competent evidence, in the form of his hearing testimony and written statements, which relate the Veteran's alcohol abuse to service-connected PTSD.  Dr. W.Y. is the Veteran's VA treating psychiatrist and is thus acquainted with the Veteran's psychiatric diagnoses and symptomatology.  The Board finds, therefore, that he has provided probative medical evidence relating the Veteran's alcohol abuse to PTSD.  The Board finds, therefore, that at issue in this case, is whether alcohol abuse due to PTSD contributed substantially or materially to the Veteran's cause of death.  

There is conflicting lay and medical evidence of record with regard to whether the Veteran's alcohol abuse contributed to the Veteran's cause of death.  April 2011, April 2012 and May 2012 VHA examiners opined that the Veteran's cause of death due to acute necrotizing pancreatitis was due to choleocholithiasis, and not alcohol, and alcoholism did not contribute materially to the Veteran's death.  In contrast, opinions from Dr. W.Y., the Veteran's psychiatrist, and an opinion from Dr. M. indicate that the Veteran's alcoholism contributed to the Veteran's death due to pancreatitis, and that the Veteran's autopsy report confirmed a fining of alcoholic liver disease.  Significantly, the Court remanded the present appeal to the Board in August 2013 for compliance with the instructions in the August 2013 Joint Motion for Remand.  The Joint Motion provides that a remand was warranted in order for the Board to provide adequate reasons and bases for discounting favorable medical evidence, stating that an opinion cannot be discounted because an examiner failed to provide general reasons and bases for the opinions.  As the Board will discuss in more detail below, with the consideration of the favorable medical opinions from Dr. W.Y. and Dr. M., the Board finds that the evidence is in equipoise, on the question of whether alcoholism due to PTSD substantially contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the cause of the Veteran's death is warranted.    

As the Board has noted, the record contains conflicting opinions from April 2011, April 2012 and May 2012 VHA examiners, and from the Veteran's VA psychiatrists Dr. W.Y. and Dr. M., both of whom have reviewed the Veteran's records.  The Board finds that opinions from the VHA examiners, Dr. W.Y., and Dr. M. are probative in this case.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

The Board finds, initially, that a May 2006 coroner's report provides competent, credible, and probative evidence which identifies the Veteran's primary cause of death as acute necrotizing pancreatitis or gallstone pancreatitis.  The coroner's report was based on a contemporaneous examination of the Veteran's body, to include an autopsy, external, internal, and microscopic examinations.  The coroner clearly opined that his cause of death, gallstone pancreatitis, was due to obstruction of the hepatopancreatic duct by choledocholithiasis, noting that choledocholithiasis refers to "stones" within the biliary tree.  The coroner's opinion was provided at the time of the Veteran's death for the purpose of identifying his cause of death.  Therefore, the Board finds that this evidence is probative.  

The Appellant contends, however, that the Veteran's pancreatitis is additionally related to his alcohol abuse, which is in turn related to service-connected PTSD.  In a January 2007 letter, a physician's assistant opined that it was doubtful that the Veteran's gastroesophageal surgeries were related to his cause of death as listed on his death certificate, and alcohol abuse was much more likely the etiology.  The Board finds that the physician's assistant's opinion is unpersuasive, and has accorded the opinion little probative value, as the specific cause of death was not discussed by the physician's assistant, and the opinion it does not appear to be based on a fully adequate factual premise since gastroesophageal surgeries noted on the Veteran's death certificate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Dr. W.Y. has submitted several statements and has provided testimony relating the Veteran's alcohol abuse to PTSD, and in turn, the Veteran's necrotizing pancreatitis to alcohol abuse.  In a September 2007 opinion, Dr. W.Y. indicated that chronic effects of stress led to chronic deterioration in Veteran's internal organs, thereby resulting in his death.  During an April 2010 Board hearing, Dr. W.Y. testified that the Veteran's alcohol use due to PTSD contributed to chronic pancreatitis.  He stated that the Veteran never had a diagnosis of gallstones, and stated that the Veteran's autopsy did not show stones, but simply showed some inflammation in the gall ducts and some sludge at that point.  He reported reading articles which indicate that most cases of chronic pancreatitis were related to alcoholism.  Dr. W.Y. indicated that the Veteran's left lower quadrant pain in 2005 was indicative of long-standing chronic pancreatic inflammation along with GERD and esophagitis.  

Because Dr. W.Y.'s opinion is based on knowledge of the Veteran's history with regard to alcohol abuse, a review of the Veteran's autopsy, and was based on his own medical knowledge with regard to the Veteran's symptoms and diagnoses leading up to the time of death, the Board finds that Dr. W.Y.'s opinion is probative and implicates alcoholism as a contributory cause of death.  The Board finds, additionally, that medical treatise evidence submitted by the Appellant lends further support to Dr. W.Y.'s conclusions.  An article on pancreatic causes implicates alcohol abuse and gallstones as the two main causes of pancreatitis, stating that most cases of chronic pancreatitis are due to alcohol abuse.  The Appellant also submitted articles relating PTSD to alcohol abuse.  While the Board finds that the medical treatise evidence, alone, would be too speculative to establish a causal relationship between the Veteran's pancreatitis and alcohol abuse, see 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the Board finds that in this case, the articles tend to provide additional support for the Appellant's contentions identifying a relationship between alcohol abuse and pancreatitis.  

The Board finds that VHA opinions are also probative in this case.  An April 2011 VHA opinion was completed by the Chief of Gastroenterology at a VA Medical Center opined that acute necrotizing pancreatitis was due to choledocholithiasis, and not alcohol, as the cause of the Veteran's death.  The VHA examiner noted that the autopsy demonstrated microlithiasis (small stones) obstructing the lumen of the hepatopancreatic duct.  She stated that sludge and microlithiasis were recognized and well-substantiated causes of pancreatitis and it was well recognized that patients may manifest choledocholiathiasis and sludge within the bile ducts in the absence of stones or sludge within the gall bladder.  She opined that it was unlikely that alcohol had a role in pancreatitis since, despite the fact that the Veteran was a chronic alcohol abuser, as he had no prior episode of alcohol-induced pancreatitis, clinically or by laboratory.  In addition, several CT scans and plain films of the abdomen showed no evidence of acute or chronic pancreatitis or pancreatic calcifications.  Although patients with alcohol-induced cirrhosis (fibrosis of the liver) may be predisposed to form calcified gallstones, there was no cirrhosis at autopsy, grossly or microscopically.  Thus, the VHA examiner opined that the Veteran's PTSD and/or alcohol abuse were not related causally or etiologically to the impacted choledocholithiasis or acute necrotizing pancreatitis.  The Board finds that the April 2011 VHA opinion is probative, as it was completed by a specialist in gastroenterology, qualified to identify the pathology related to the Veteran's pancreatitis.  The VHA opinions were based on specific findings cited from the May 2006 coroner's report, and CT scans showing that the Veteran did not have alcohol-induced pancreatitis or cirrhosis at autopsy.   See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that the VHA opinion is clear and well reasoned, and is well supported by factual findings of record.  

In contrast, a July 2011 opinion from Dr. M., the Veteran's uncle shows that the Veteran's records and autopsy confirm attribution of alcoholism and addiction to his death.  He indicated that the autopsy showed alcoholic liver disease.  The Board finds that Dr. M.'s opinion is also probative, as it attributes the Veteran's cause of death to alcoholism based on findings of alcoholic liver disease present on the Veteran's autopsy.   

The record also contains a July 2011 letter and December 2011 testimony from K.B.  K.B. is not a physician, but works in the field of substance abuse and addiction.  He indicated that the Veteran's alcohol problems were directly related to PTSD based on his review of the records and his personal relationship with the Veteran.  He reported that the Veteran's autopsy showed alcohol-induced damage to the Veteran's liver and opined that the damage to the pancreas was due to alcohol.  While K.B.'s statements are probative in identifying the Veteran's problems with alcohol abuse, because he is not a physician and is not otherwise shown to have expertise in the area of gastroenterology, insomuch as he asserts that damage to the Veteran's pancreas was due to alcohol, the Board finds that as a lay person he is not competent as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of acute necrotizing pancreatitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Bardwell, 24 Vet. App. at 40.  The Board has, therefore, accorded little probative weight to K.B.'s assessment with regard to the Veteran's cause of death.

Because additional lay and medical evidence was submitted to the record, the Board requested a second VHA opinion.  An April 2012 VHA opinion and May 2012 addendum opinion continued to show, based on findings on the Veteran's autopsy, that his cause of death was due to acute necrotizing pancreatitis due to gallstone obstruction of the heptopancreatic duct.  The VA examiner opined that although the Veteran did suffer from alcohol abuse, alcoholism did not materially contribute to his death.  He indicated instead, that the only anatomical evidence of alcohol damage at autopsy were liver findings, which did reveal alcoholic liver disease.  However, it was not severe enough to contribute to the Veteran's death.  The VHA examiner reasoned that the Veteran had hepatic fibrosis but not full blown cirrhosis.  Furthermore, the Veteran did not have manifestations of decompensated alcoholic liver disease, GI bleeding, ascites, or hepatic encephalopathy.   The VHA examiner opined, therefore, that the Veteran's death was not related to alcohol abuse. 

In this case, the Board finds that the April 2012 VHA opinion confirms Dr. M.'s finding of alcoholic liver disease shown based on the Veteran's autopsy report.  The Board finds that the opinions differ in their determinations as to whether alcoholic liver disease was severe enough to contribute materially and substantially to the Veteran's death.  Moreover, while an earlier April 2011 VHA opinion indicated that the Veteran's alcohol abuse was not related to the Veteran's death, the VHA examiner did note that patients with alcohol-induced cirrhosis (fibrosis of the liver) may be predisposed to form calcified gallstones, significant in this case because of the Veteran's diagnosis of alcoholic liver disease, if not cirrhosis.  For the reasons discussed above, the Board finds that competent, credible, and probative medical opinions from Dr. W.Y., Dr. M., and VHA examiners are in relative equipoise on the question of whether alcoholism or alcoholic liver disease due to PTSD caused or contributed to the Veteran's cause of death due to acute necrotizing pancreatitis.  For these reasons and resolving reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


